Citation Nr: 0709541	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  04-31 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for duodenal ulcer 
with hiatal hernia.

2.  Entitlement to an increased evaluation for chronic 
rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel





INTRODUCTION

The veteran served on active military duty from March 1972 to 
September 1973.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  During the pendency of the appeal, 
the veteran's claims file was transferred to the Houston, 
Texas RO.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC. 


REMAND

The veteran claims entitlement to increased evaluations for 
duodenal ulcer with hiatal hernia (ulcer disorder) and for 
chronic rhinitis.  

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  The duty 
to assist includes a thorough and contemporaneous medical 
examination.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Where a medical examination does not contain 
sufficient detail to decide the claim on appeal, the Board 
must return the report as inadequate for evaluation purposes.  
Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also 38 C.F.R. 
§ 4.2 (2006).  

In February 2003, VA stomach and nose examinations were 
conducted.  The VA stomach examination did not contain 
information regarding weight loss, anemia, dysphagia, 
hematemesis, melena, pyrosis, regurgitation, substernal, arm, 
or shoulder pain, or the veteran's general health.  38 C.F.R. 
§ 4.114, Diagnostic Codes 7305 (duodenal ulcer), 7346 (hiatal 
hernia) (2006).  The VA nose examination did not address the 
presence of polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522 
(2006).  The Board cannot determine the appropriate 
evaluation for the ulcer disorder or chronic rhinitis without 
such information.  Littke v. Derwinski, 1 Vet. App. 90, 93 
(1990) (noting that remand may be required if record before 
the Board contains insufficient medical information for 
evaluation purposes).

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO must contact the appropriate VA 
Medical Center and obtain any medical 
treatment records that are not currently 
associated with the claims file.  

3.  Thereafter, the RO must make 
arrangements for the veteran to be 
afforded the proper VA examinations to 
determine the current severity of his 
service-connected ulcer disorder and 
chronic rhinitis.  An examination must be 
conducted regarding the veteran's ulcer 
disorder, to include a hernia examination.  
The claims folder must be made available 
to an examiner for review in conjunction 
with the examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  With respect to the ulcer 
disorder, an examiner must comment as to 
the presence or absence of anemia, weight 
loss, pain, periodic vomiting, 
hematemesis, and melena.  An examiner must 
also assess the extent of the veteran's 
impairment of health due to an ulcer 
disorder, the extent to which standard 
ulcer therapy alleviates pain, and assess 
the presence and duration of any 
incapacitating episodes.  With respect to 
the hiatal hernia, an examiner must assess 
the presence of a hiatal hernia, and any 
symptoms including dysphagia, pyrosis, 
regurgitation, substernal, arm, or 
shoulder pain, pain, vomiting, material 
weight loss, hematemesis, melena, and 
anemia.  A complete rationale must be 
provided for any opinions stated.  The 
report must be typed.

An examination must be conducted regarding 
the veteran's allergic rhinitis.  The 
claims folder must be made available to an 
examiner for review in conjunction with 
the examination.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  An examiner must comment as 
to the presence, absence, and/or extent of 
nasal polyps and nasal passage 
obstruction.  A complete rationale must be 
provided for any opinions stated.  The 
report must be typed.

4.  The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claims, and that 
the consequences for failure to report for 
a VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event that 
the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination reports must be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If the reports are deficient 
in any manner, the RO must implement 
corrective procedures.

6.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If the claims remain denied, a 
supplemental statement of the case must be 
provided to the veteran and his 
representative.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



